F meaty

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Moditied Be , : , Page | of 1

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
¥. _ (For Offenses Committed On or After November 1, 1987)
Guadalupe Callejas-Martinez . Case Number: 3:19-mj-23091

Paul W. Blake

Defendant's Attorney

~ REGISTRATION NO. 94173051

. THE DEFENDANT:

pleaded guilty to count(s) 1 of Complaint

 

C1 was found guilty to count(s)

 

-after a plea of not guilty.
_ Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):

Tite. & Section | Nature of Offense Count Number(s)

 

 

8:1325 ILLEGAL ENTRY (Misdemeanor). , 1
(] The defendant has been found not guilty on count(s).
Cl Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

CO TIMESERVED wo | 5 days

 

& Assessment: $10 WAIVED Fine: WAIVED

| Court recommends USMS, Ice. or DHS or other arresting agency return all property and all documents in —

the defendant’s possession at the time of arrest upon their deportation or removal.
0 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday; August 2, 2019

 

Date of Imposition of Sentence

HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

 

Cletk’s Office Copy . CO ~ 3:19-mj-23091

\G

 
